Citation Nr: 1128994	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in April 2008 and January 2010 when it was remanded for further development.  Although the Veteran was previously represented in this matter, in April 2011, he revoked the organization's authority to represent him and has not designated another representative. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus was previously remanded by the Board in April 2008 and January 2010 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the January 2010 remand order instructed as follows:

The RO must make the necessary requests for all service treatment records pertaining to the Veteran's current service with the Air National Guard.  The RO may contact the Veteran for clarification as to his dates/location of National Guard service, however, the service treatment records must be requested from the Adjutant General, and any other appropriate official or agency.  

A March 2010 request for the Veteran's records indicated that the Veteran served in the National Guard from 1979 to 1983 and from September 1996 to March 2009.  The April 2010 reply indicated that no records were located but that the records should be at the USAR Control Group, Commander, AR-PERSCOM, 1 Reserve Way, St. Louis, MO  63132.  Even though it is not clear why Air National Guard records would have been transferred there, a request should be made to that facility in case the records were in fact sent there.  

Records were then requested from the VA Records Management Center, which replied in September 2010 that several searches of the facility yielded no results for service treatment records (STRs).  Additionally, a November 2010 memorandum from Puerto Rico National Guard State Medical Command revealed that the Veteran's health record was not found.  

A January 2011 Formal Finding of Federal Record Unavailability determined that the Veteran's STRs for the period of September 1996 to March 2009 were unavailable.  Efforts to locate the records were attempted at the State Adjutant General of Puerto Rico, Records Management Center (RMC), and the Defense Personnel Records Information Retrieval System (DPRIS).  The Veteran's personnel records, including a medical examination dated in January 1997 were provided.  A review of the Veteran's separation from the Air Force National Guard revealed that he was transferred to HQ Air Reserve Personnel Center (ARPC) in Denver, Colorado.  This facility should be contacted in an effort to locate the service treatment records from the Veteran's National Guard service.  

Moreover, although the Appeals Management Center (AMC) requested the Veteran's records from the National Personnel Records Center, the request was made using incorrect dates of service.  Upon remand, the AMC should request the Veteran's STRs from the appropriate agency not limited to the National Personnel Records Center (NPRC); ARPC in Denver, Colorado; the National Guard Bureau (Code 90); the US Army Reserve Control Group in St. Louis, Missouri; and any other appropriate agency.  In January 2010, the Veteran reported that he was attempting to obtain his service treatment records and would then submit them to VA.  On remand, the RO should request that the Veteran submit copies of the records if he has been able to locate them.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from August 7, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, on remand, the RO should also provide the Veteran with VCAA notice concerning how to substantiate a direct service claim.  The only VCAA notice provided thus far was on secondary service connection, however, the RO has considered the claim on a direct basis as well.  

Additionally, the April 2008 remand requested the Veteran be accorded another VA compensation and pension (C&P) hypertension examination.  An October 2008 addendum was provided that determined that there was no evidence of aggravation of hypertension in the Veteran's file.  In April 2011, the Veteran asserted that he should have been provided with an examination.  In light of the additional development requested herein, another examination should be provided on remand.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection on a direct basis.  Also request that the Veteran submit copies of any National Guard service treatment records that he may have in his possession.  

2.  The RO must make the necessary requests for all service treatment records pertaining to the Veteran's service with the Air National Guard from 1979 to 1983 and from 1996 to 2009.  The service treatment records must be requested from the National Personnel Records Center (NPRC); ARPC in Denver, Colorado; the National Guard Bureau (Code 90); the U.S. Army Reserve Control Group in St. Louis, Missouri (see April 2010 reply from the National Guard); and any other appropriate agency.  

Efforts to obtain National Guard records must be detailed and the Veteran must again be provided with notice of alternative evidence that he could submit in light of missing STRs and notice that the records could not be obtained pursuant to 38 C.F.R. § 3.159(e), if the records are not obtained.  

3.  Associate with the claims folder VA medical records dating from August 7, 2009.  If no further treatment records exist, the claims file should be documented accordingly.

4.  After the above development is accomplished, schedule the Veteran for an examination of his hypertension by an appropriately qualified VA examiner.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's hypertension and an opinion as to whether the hypertension at least as likely as not began in or is related to a period of active service.  If not, is it at least as likely as not caused by or due to his service-connected diabetes mellitus.  If not, the examiner should opine as to whether the condition is at least as likely as not aggravated (i.e., permanently worsened) beyond its natural progression by diabetes mellitus.  The examiner must provide a complete rationale for any stated opinion. 

5.  Ensure that the medical report is complete and provides the necessary information.  If not, return the report as insufficient.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


